Welcome
I am told that we have a distinguished visitor in the official gallery. It is Mr Akbar Ganji, renowned writer and journalist, who was released in March following a six-year jail sentence for his activities in support of democracy and press freedom in Iran.
Mr Ganji, we welcome you most warmly to the European Parliament.
(Applause)
The European Parliament actively supported Mr Ganji during his long spell in prison and his hunger strike and called for his release on several occasions, particularly in its Resolution on Iran of 13 October 2005 and also by means of several letters and interventions by the President of Parliament and by the chairpeople of the Delegation for relations with Iran and of the Human Rights Sub-Committee
In fact, Mr Ganji has taken part in a joint meeting of those bodies this afternoon, and I have no doubt that they will have gained much from his knowledge and experiences.